Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 11, 16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0142709 A1 to ROBERT et al. in view of US 2017/0149799 A1 to VAMARAJU et al.
Regarding Claims 1 and 16, Robert discloses A method comprising: 
receiving first location information and first neighbor information relating to neighboring access points (para 0033 -- neighbor database with location data for APs that are closest neighbors); 
receiving second location information and second neighbor information relating to neighboring access points (para 0054 -- location assessment unit determines location of each neighboring AP (second location information and second neighbor information)); 
comparing the first neighbor information to the second neighbor information to determine whether the first neighbor information and the second neighbor information are consistent; and 
determining whether the first location information provided by the first access point and the second location information provided by the second access point are valid based on the comparing (para 0034 -- current AP location data is compared with the location data stored in memory 12; if the data are consistent, the APs are considered legitimate; para 0056 -- if second locations of neighboring APs are compared and it is determined that there is a rogue AP, an alarm is raised in network management system and rogue AP is removed).
	Although Robert does not specifically disclose receiving at the mobile device from a first access point and receiving at the mobile device from a second access point (i.e. performing the calculations at the mobile device), these limitations are considered obvious over Vamaraju (para 0039 -- can use received information and positioning information to perform calculations with regards to the surrounding access points).
	Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of Robert to include receiving information from an access point at a mobile device, because such limitations are notoriously well known as calculations are (see Robert, para 0021 for example). Also it is well known that mobile devices can have the same capabilities and functionality as access points (see para 0057 of Vamaraju).
Regarding Claims 3  and 18, Robert and Vamaraju disclose the method of claim 1 and Vamaraju discloses receiving at the mobile device from an access point (para 0039 -- can use received information and positioning information to perform calculations with regards to the surrounding access points). 
Robert further discloses further comprising: third location information and third neighbor information relating to neighboring access points (para 0033 -- each valid AP  can include neighbor database with location data for closest neighbors); and comparing the third neighbor information to the first neighbor information to determine whether the first neighbor information and the third neighbor information are consistent; and wherein the determining further includes determining whether at least one of the first location information and the third location information are valid based on whether the third neighbor information is consistent with the first neighbor information (para 0056 -- if second locations of neighboring APs are compared and it is determined that there is a rogue AP, an alarm is raised in network management system and rogue AP is removed).
Regarding Claim 4, Robert and Vamaraju disclose the method of claim 3, and Robert further discloses further comprising: if the third neighbor information and the first neighbor information are consistent and the third neighbor information and the second neighbor information are inconsistent, the determining includes determining the second access point provides invalid location information and the third access point and the first access point provide valid location information (para 0056 -- if locations of neighboring APs are compared and it is determined that there is a rogue AP, an alarm is raised in network management system and rogue AP is removed).  
Regarding Claims 5 and 19, Robert and Vamaraju disclose the method of claim 1. Robert further discloses wherein the first neighbor information includes locations for each neighboring access point of the first access point, and the second neighbor information includes locations for each neighboring access point of the second access point (para 0033 -- each valid AP  can include neighbor database with location data for closest neighbors), the comparing includes comparing the location for each neighboring access point of the first access point to the location for each neighboring access point of the second access point, and the determining is further based on the comparing of the location for each neighboring access point of the first access point to the location for each neighboring access point of the second access point (para 0056 -- if second locations of neighboring APs are compared and it is determined that there is a rogue AP, an alarm is raised in network management system and rogue AP is removed).  
Regarding Claim 6, Robert and Vamaraju disclose the method of claim 1. Robert further discloses further comprising: receiving information from the first access point and receiving information from a second access point and comparing the first information to the second information to determine whether the first information and the second information are consistent (para 0056 -- if second locations of neighboring APs are compared and it is determined that there is a rogue AP, an alarm is raised in network management system and rogue AP is removed).   Vamaraju disclose receiving the information at the mobile device from the first access point and the second access point as disclosed above in claim 1 (para 0039 -- can use received information and positioning information to perform calculations with regards to the surrounding access points). 
Vamaraju further discloses the information being a secure token and wherein the determining is further based on whether the first token and the second token are consistent (para 0030 -- participating stations can include secure tokens in messages in order to authenticate each other).  
Therefore at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Robert and Vamaraju to include secure tokens as disclosed by Vamaraju because such limitations are notoriously well known in the art and commonly used to authenticate network components and prevent components from spoofing another component (see Vamaraju para 0003, 0004).
Regarding Claim 11, Robert and Vamaraju disclose the method of claim 1. Vamaraju further discloses wherein the receiving the first location information and the receiving the second location information are performed with respect to communications made as part of an association or pre-association process (Fig. 4 FTM messages; also see para 0003).
Therefore at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of Robert and Vamaraju to include location information as part of a (pre) association process, because such limitations are well known in the art and commonly used to ensure that rogue devices do not communicate with authorized devices and do not negatively impact location results for other devices (see for example, para 0003 of Vamaraju).

Claims 2, 7, 14, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robert in view of Vamaraju and further in view of US 2014/0161027 A1 to LARUE et al.
	Regarding Claims 2 and 17, Robert and Vamaraju disclose the method of claim 1. Although neither specifically discloses wherein if the first neighbor information and the second neighbor information are consistent, the determining includes determining that the first location information provided by the first access point and the second location information provided by the second access point are valid; and if the first neighbor information and the second neighbor information are inconsistent, the determining includes determining that at least one of the first location information provided by the first access point and the second location information , these limitations are considered obvious over Larue.
	In particular, Larue discloses wherein if the first neighbor information and the second neighbor information are consistent, the determining includes determining that the first location information provided by the first access point and the second location information provided by the second access point are valid (para 0013 -- compares MAC addresses to determine whether there is a rogue AP; see also para 0025; para 0026 -- compares locations based on detection of MAC addresses); 
and if the first neighbor information and the second neighbor information are inconsistent, the determining includes determining that at least one of the first location information provided by the first access point and the second location information provided by the second access point are invalid (para 0025 -- compares MAC addresses to see if there is a rogue AP (logically if the AP is considered a rogue AP, all the information for that AP is considered invalid).
Therefore at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of Robert and Vamaraju to include comparing neighbor information and location information for an AP since there are a limited number of types of information that can be compared from an AP to determine whether the AP is a rogue AP and therefore location and neighbor information would have been obvious to try.   
Regarding Claim 7, Robert and Vamaraju disclose the method of claim 6. Vamaraju discloses the first token and the second token being consistent (para 0030 -- participating stations can include secure tokens in messages in order to authenticate each other).  
Therefore at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Robert Vamaraju to include secure tokens as disclosed by Vamaraju because such limitations are notoriously well known in the art and commonly used to authenticate network components and prevent components from spoofing another component (see Vamaraju para 0003, 0004).

In particular, Larue discloses wherein if either (a) the first token and the second token are inconsistent or (b) the first neighbor information and the second neighbor information are consistent, the determining includes determining that the first location information provided by the first access point and the second location information provided by the second access point are valid (para 0013 -- compares MAC addresses to determine whether there is a rogue AP; see also para 0025; para 0026 -- compares locations based on detection of MAC addresses); 
And if the first neighbor information and the second neighbor information are consistent, the determining includes determining the first location information provided by the first access point and the second location information provided by the second access point are valid (para 0025 -- compares MAC addresses to see if there is a rogue AP; para 0026 -- compares locations based on detection of MAC addresses to ensure locations is valid). 
Comparing token information, neighbor information, and location information and then finding the AP valid if two pieces of information are valid would have been obvious to one of ordinary skill in the art at the time of the invention. Therefore at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of Robert and Vamaraju to include comparing neighbor information and location information for an AP since there are a limited number of types of information that can be compared from an AP to determine whether 
Regarding Claim 14, Robert and Vamaraju disclose the method of claim 12. Vamaraju disclose  wherein if the first token and the second token are consistent (para 0030 -- participating stations can include secure tokens in messages in order to authenticate each other). 
Althoguh neither disclsoes if the tokens are consistent, the determining includes determining that the first location information provided by the first access point and the second location information provided by the second access point are valid; and if the first token and the second token are inconsistent, the determining includes determining that at least one of the first location information provided by the first access point and the second location information provided by the second access point are invalid, these limitations are considered obvious over Larue.  
In particular, Larue discloses if the tokens are consistent, the determining includes determining that the first location information provided by the first access point and the second location information provided by the second access point are valid (para 0013 -- compares MAC addresses to determine whether there is a rogue AP; see also para 0025; para 0026 -- compares locations based on detection of MAC addresses (MAC addresses can be included in the tokens)); and if the first token and the second token are inconsistent, the determining includes determining that at least one of the first location information provided by the first access point and the second location information provided by the second access point are invalid (para 0013 -- compares MAC addresses to determine whether there is a rogue AP (logically finding a token being invalid, means that the additional AP information is also invalid). 
Comparing token information, neighbor information, and location information and then finding the AP valid if two pieces of information are valid would have been obvious to one of ordinary skill in the art at the time of the invention. Therefore at the time of the invention, it would 
Regarding Claim 15, Robert and Vamaraju dislsose The method of claim 12.  Vamaraju dislcsoes at the mobile device from an access point as disclosed above. Although netiher specifically discloses further comprising: receiving third location information and a third token; and comparing the third token to the first token to determine whether the first token and the third token are consistent; and wherein the determining further includes determining whether at least one of the first location information and the third location information are valid based on whether the third token is consistent with the first token, these limitaitons are considered obvious over Larue.	In particular, Larue disclsoes receiving, at the mobile device from a third access point, third location information and a third token and comparing the third token to the first token to determine whether the first token and the third token are consistent; (para 0013 -- compares MAC addresses to determine whether there is a rogue AP; see also para 0025; para 0026 -- compares locations based on detection of MAC addresses (MAC addresses can be included in the tokens)); 
and wherein the determining further includes determining whether at least one of the first location information and the third location information are valid based on whether the third token is consistent with the first token (para 0013 -- compares MAC addresses to determine whether there is a rogue AP (logically finding a token being invalid, means that the additional AP information is also invalid).
Comparing token information, neighbor information, and location information and then finding the AP valid if two pieces of information are valid would have been obvious to one of ordinary skill in the art at the time of the invention. Therefore at the time of the invention, it would .   

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robert in view of Vamaraju and further in view of US 20060274695 A1 to KRISHNAMURTHI et al.
Regarding Claim 8, Robert and Varamaju disclose the method of claim 6. Robert further  discloses further comprising: receiving first information; receiving second information; and comparing the first information to the second information to determine whether the information is consistent (para 0056 -- if second locations of neighboring APs are compared and it is determined that there is a rogue AP, an alarm is raised in network management system and rogue AP is removed).   Vamaraju disclose receiving the information at the mobile device as disclosed above in claim 1 (para 0039 -- can use received information and positioning information to perform calculations with regards to the surrounding access points). Vamaraju further discloses the information being a secure token and wherein the determining is further based on whether the first token and the second token are consistent (para 0030 -- participating stations can include secure tokens in messages in order to authenticate each other).  
Although neither specifically discloses the information being lifetime data; and comparing the first lifetime data to the second lifetime data to determine whether the first lifetime data and the second lifetime data are consistent; and wherein the determining is further based on the comparing the first lifetime data to the second lifetime data and a current time, these limitations are considered obvious over Krishnamurthi.
(para 0075 -- lifetime token compared to current time to determine if token is still valid).
Therefore at the time of the invention, it would have been obvious for one of ordinary skill in the art to modify the method of Robert and Vamaraju to include lifetime data because such limitations are notoriously well known in the art and commonly used to ensure that only valid devices are authenticated and able to access other network devices and only for a limited amount of time. Such limitations ensure that unauthorized devices do not attach to the network or are able to transmit information / communicate on the network.


Claims 9, 10, 12, 13,  and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0142709 A1 to ROBERT et al. in view of US 20200221372 A1 to SHIH et al. and US 20210195425 A1 to HAN et al.
Regarding Claims 9 and 20, Robert and Vamaraju disclose the method of claim 1. Vamaraju disclsoes the operations taking place at the mobile device as disclosed above (para 0039 -- can use received information and positioning information to perform calculations with regards to the surrounding access points).
Although neither discloses further comprising: deriving information representing a number of access points operating with each of one or more wireless network identifiers; and determining to perform a ranging procedure with those access points operating with a wireless network identifier, of the one or more wireless network identifiers, that is used by a highest number of access points, these limitations are considered obvious over Shih.
(para 0108 -- selects PLMN ID of the most cells that the UE is able to read, with highest quality near the UE). 
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Robert and Vamaraju to include determining the access points with the wireless network identifier used by the highest number of access points, because such limitations can help to identify the wireless network where the UE is located in order for the UE to be able to communicate effectively in the network or in order to help determine the location of the UE. Such limitations prevent the UE from inefficiently using resources trying to attempt to different wireless networks and instead attempt to attach to a wireless network in the coverage area where the UE is located. 
Although none of the references disclose to perform a ranging procedure on access points, these limitations are considered obvious over Han.
In particular, Han discloses performing a ranging procedure (Fig. 3A; para 0096 -- UE performing ranging procedure). 
Therefore at the time of the invention, it would have been obvious for one of ordinary skill in the art to modify the method of Robert, Vamaraju, and Shih to include performing a ranging procedure as disclosed by Han, because ranging helps prevent spoofing by obtaining the location of a plurality of nearby devices to compare (see para 0006). 
Regarding Claim 10, Robert, Vamaraju, Shi and Han disclose the method of claim 9. Han discloses an SSID (para 0133). Although none specifically disclose wherein the information includes a number of basic service set identifiers (BSSIDs) of access points operating with each of one or more service set identifiers (SSIDs), the Examiner takes Official Notice that SSID and 
Regarding Claim 12, Robert discloses A method comprising: receiving first location information and first information (para 0033 -- neighbor database with location data for APs that are closest neighbors); 
receiving second location information and second information (para 0054 -- location assessment unit determines location of each neighboring AP (second location information and second neighbor information)); 
and determining whether the first location information provided by the first access point and the second location information provided by the second access point are valid based on the comparing para 0034 -- current AP location data is compared with the location data stored in memory 12; if the data are consistent, the APs are considered legitimate; para 0056 -- if second locations of neighboring APs are compared and it is determined that there is a rogue AP, an alarm is raised in network management system and rogue AP is removed; para 0054 -- location assessment unit determines location of each neighboring AP (second location information and second neighbor information)); .  
Although Robert does not disclose at a mobile device from a first access point and at a  mobile device from a second access point (i.e. performing the calculations at the mobile device), and the first information and second information being a first token and a second token; and comparing the first token to the second token to determine whether the first token and the second token are consistent, these limitations are considered obvious over Vamaraju.
Vamaraju discloses at a mobile device from a first access point and at a  mobile device from a second access point  (para 0039 -- can use received information and positioning information to perform calculations with regards to the surrounding access points), and the first information and second information being a first token and a second token; and comparing the first token to the second token to determine whether the first token and the second token are (para 0030 -- participating stations can include secure tokens in messages in order to authenticate each other).  
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of Robert to include receiving information from an access point at a mobile device, because such limitations are notoriously well known as calculations are frequently performed at the mobile device or at access points, as it is one of a limited number of devices where calculations can be performed and therefore would have been obvious to try. Furthermore, this allows a mobile device in the area to operate as a mobile sensor in access networks (see Robert, para 0021 for example). Also it is well known that mobile devices can have the same capabilities and functionality as access points (see para 0057 of Vamaraju). Furthermore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify Robert and Vamaraju to include secure tokens as disclosed by Vamaraju because such limitations are notoriously well known in the art and commonly used to authenticate network components and prevent components from spoofing another component (see Vamaraju para 0003, 0004).
Regarding Claim 13, Robert and Vamaraju disclose the method of claim 12. Robert further discloses further comprising: receiving first neighbor information relating to neighboring access points; receiving second neighbor information relating to neighboring access points (para 0033 -- neighbor database with location data for APs that are closest neighbors; para 0054 -- location assessment unit determines location of each neighboring AP (second location information and second neighbor information)); 
and comparing the first neighbor information to the second neighbor information to determine whether the first neighbor information and the second neighbor information are consistent; and wherein the determining is further based on whether the first neighbor information and the second neighbor information are consistent (para 0034 -- current AP location data is compared with the location data stored in memory 12; if the data are consistent, the APs are considered legitimate; para 0056 -- if second locations of neighboring APs are compared and it is determined that there is a rogue AP, an alarm is raised in network management system and rogue AP is removed).  
Vamaraju discloses receiving at the mobile device from the first and the second access points as disclosed above (para 0039 -- can use received information and positioning information to perform calculations with regards to the surrounding access points).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA NAVAR whose telephone number is (571)270-5888. The examiner can normally be reached 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICA NAVAR/Primary Examiner, Art Unit 2643